IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 10, 2008
                                No. 08-20064
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

SANTIAGO RUIZ-PADILLA, also known as Antonio Bartalon-Lopez, also known
as Antonio Lopez

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 4:07-CR-259-ALL


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Santiago Ruiz-Padilla (Ruiz) has appealed the sentence imposed following
entry of his guilty plea to the charge of illegal reentry into the United States
after deportation. Ruiz contends that the district court erred in refusing to
adjust his sentencing guidelines offense level for acceptance of responsibility
because in a written statement to the court, in which he admitted that he had
broken the law, Ruiz signed his name falsely using one of his aliases.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-20064

      Ruiz argues that he pleaded guilty soon after his new attorney was
appointed and without benefit of a written plea agreement; that he freely
admitted that he had violated the law by entering the United States illegally
after deportation and that his real name was Santiago Ruiz-Padilla; that the
district court was aware that he sometimes used the alias Antonio Bartolon
Lopez; and that he explained to the district court that he had signed his
statement using that name because that was the name he gave at the time of his
arrest. He argues that he was just trying to be consistent and truthful.
      Ruiz’s argument is based on a faulty premise. The record reflects that
Ruiz gave another name, Santiago Ruiz, at the time of his arrest.
      The district court’s ruling is given great deference by this court and was
not without foundation. See United States v. Cordero, 465 F.3d 626, 630 (5th
Cir. 2006); United States v. Patino-Cardenas, 85 F.3d 1133, 1136 (5th Cir. 1996).
Ruiz has not shown that the district court committed a significant procedural
error or that it abused its discretion in refusing to adjust Ruiz’s offense level for
acceptance of responsibility. See Gall v. United States, 128 S. Ct. 586, 596-97
(2007). The judgment is AFFIRMED.




                                         2